Citation Nr: 0112077	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for lung disease to include 
as the claimed residual of the exposure to asbestos.  




REPRESENTATION

Appellant represented by:	AMVETS








ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to 
January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination by 
the RO.  

The veteran requested a hearing and one was scheduled for 
December 2000.  Subsequently, he informed VA that he would 
not appear for that hearing.  



REMAND

The veteran contends that he currently suffers from a lung 
disease attributable to exposure to asbestos during service.  

A careful review of the medical records on file does not show 
any treatment for lung problems during service or for many 
years thereafter.  The post service medical records contain 
competing evidence as to whether the veteran currently has 
residual disability due to exposure to asbestos.  In this 
regard, the Board notes that the impressions on an October 
1987 private chest X-ray included that of bilateral pleural 
thickening most likely due to asbestos exposure.  
Additionally, the physician performing a December 1998 
private examination found that the veteran had emphysema due 
to cigarette smoking, occupational exposure and his asbestos 
exposure as indicated by the pleural plaquing on his chest X-
ray study.  

Conversely, the diagnosis on VA examination in May 1998 
included that of no evidence to substantiate any diagnosis of 
asbestosis.  Other negative findings included chest X-ray 
consistent with COPD but not with asbestosis (February 1999 
VA examination) and no evidence of asbestos-related disease 
in the lung parenchyma (January 2000 VA examination).  

Since the file contains conflicting medical evidence as to 
whether the veteran has residuals of exposure to asbestos, 
the case should be remanded for a new examination to 
determine the likely etiology of the claimed lung disorder.  
Prior to any examination, the RO should attempt to obtain any 
pertinent medical records not already on file.  Specifically 
noted in this regard are records reported in handwritten 
notes to be at the Reading Medical Center.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter the "Court") observed that there 
had been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos-
related diseases, nor had the Secretary promulgated any 
regulations.  VA, however, has issued a circular entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988) (DVB Circular) which presents pertinent facts and 
information regarding the relationship between asbestos 
exposure and the development of disease.  

The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1, Part VI, par. 
7.21 (October 3, 1997).  

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims:  First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer"; and third, "U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

Furthermore, in light of the fact that persons with asbestos 
exposure have an increased incidence of certain pulmonary 
diseases, VA has provided adjudicators some guidance in 
addressing claims involving asbestos exposure located in the  
Veterans Benefits Administration Manual M21-1, at part VI, 
paragraph 7.21(a-d).

In pertinent part, the guidelines provide that:

[w]hen considering VA compensation 
claims, rating specialists must determine 
whether or not military records 
demonstrate evidence of asbestos exposure 
in service.  Rating specialists must also 
assure that development is accomplished 
to determine whether or not there is 
preservice and/or post-service evidence 
of occupational or other asbestos 
exposure.  A determination must then be 
made as to the relationship between 
asbestos exposure and the claimed 
diseases, keeping in mind the latency and 
exposure information noted above.  As 
always, the reasonable doubt doctrine is 
for consideration in such claims.  If 
assistance is needed, contact the 
Compensation and Pension Service 
Regulations Staff.  

Veterans Benefits Administration Manual M21-1, at part VI, 
paragraph 7.21(d)(1).  

Any additional records showing pertinent treatment and any 
clarifying statements from the physicians regarding the 
veteran's lung problems should be obtained, if not already on 
file.  After all of these records are obtained, the veteran 
should be scheduled for a VA examination to determine the 
nature and likely etiology of the claimed pulmonary disorder.  

Finally, the Board also notes that, during the course of the 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In view of the foregoing, and given the duty to assist the 
appellant in the development of his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information, or further argument to 
support his claim of service connection 
for a lung disorder, to include as the 
claimed residual of the exposure to 
asbestos.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of lung 
disease since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  
Specifically noted in this regard are 
records from the Reading Medical Center 
relating to a possible diagnosis of 
asbestosis and any other records 
referable to any medical opinion linking 
the veteran's disorder to service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed lung disorder.  All 
necessary special studies or tests should 
be accomplished.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should elicit from the veteran 
and record a complete medical history as 
to the claimed asbestos exposure in 
service and thereafter and the 
demonstrated lung disease.  Based on 
his/her review of the case, the examiner 
should express an opinion as to the 
medical probability that he has current 
respiratory disability due to inservice 
exposure to asbestos or other disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After undertaking any additional 
development deemed appropriate under VA 
Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21, the RO should again 
review the appellant's claim.  This 
should include considering the criteria 
listed in DVB 21-88-8.  In the event that 
the determination remains adverse to the 
veteran, then he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




